DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8-24-2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/028,285 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 8-24-2022 have been fully considered but they are not persuasive as stated in the rejections.
Applicant’s arguments with respect to claim(s) 1-2 and 4-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
Applicant’s election without traverse of Invention I, an electrochemical cell comprising a cathode comprising LCO; an anode comprising a lithium metal and an anode cap comprising a lithium alloy comprising LiSn; a separator comprising polyolefin; a liquid electrolyte comprising LiFSI and EC and a polymer electrolyte lamination layer comprising a crosslinked polymer comprising PVDF-HFP, a lithium salt comprising LiFSI, a plasticizer comprising an ionic liquid comprising Pry13FSI and an anode additive comprising LiBOB, claims 1-15 in the reply filed on 6-14-2022 is acknowledged.
Claims 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6-14-2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the lithium alloy anode cap comprising a lithiated alloy of a metal M where M may be selected from Sn, Sb, Si, Au, Zn, Al and Mg and may also contain elements which, if binary, would only form solid solutions with lithium such as Cu, Ti and Ni, does not reasonably provide enablement for M comprising any metal element.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  This is taught in [0028].
Claims 1-2 and 4-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the anode additive to be present in an amount of 4-10 wt% of the total weight of the polymer electrolyte lamination layer, does not reasonably provide enablement for lower than 4 wt% of the anode additive amount present.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0042].
Claims 1-2, 4-11, 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for anode additives cited in [0037 and 0042-0044], does not reasonably provide enablement for any anode additives.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in the specification in 

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The phrase “wherein the lithium metal has a density of greater than 90%” was not described in the specification.

Claims 1-2 and 6-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the crosslinked polymers claimed in claim 5, does not reasonably provide enablement for any crosslinked polymers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0034].
Claims 1-2 and 4-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the polymer electrolyte lamination layer comprising a plasticizer in an amount of 10-50 wt%, does not reasonably provide enablement for any amount present.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0035].
Claims 1-2 and 5-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification only has support for a polymer electrolyte lamination layer comprising a lithium salt having a concentration of 3M-4M.  This is taught in [0005, 0036, 0042 and 0044].

Claims 1-2 and 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            Claim 1 is rejected because it is unclear what the liquid electrolyte consists of because a liquid electrolyte is known to comprise a solvent and a lithium salt and it is unclear if the lithium salt is the same or different than that of the lithium salt claimed in the polymer electrolyte lamination layer.               Claim 1 is rejected because a liquid electrolyte is known to comprise a solvent and a lithium salt and it is unclear if the solvent is the same or different than that of the plasticizer claimed in the polymer electrolyte lamination layer.              Claim 1 is rejected because unclear what would be considered an anode additive in a polymer electrolyte lamination layer also comprising a lithium salt, a plasticizer, a cross-linked polymer.             Claim 2 is rejected because it is unclear what the upper range of the density comprises and unclear what the percentage in the phrase “a density of greater than 90%” refers to.             Claim 6 is rejected because it is unclear what is the concentration of the lithium salt in the liquid electrolyte because no concentration is claimed versus the lithium salt in the polymer electrolyte needs to be greater than 3 M.             Claim 8 is rejected because it is unclear what is the upper range of the lithium salt concentration.                   Claim 10 is rejected because it is unclear what is the upper range of the wet and dry lamination strength.               Claim 11 is rejected because it is unclear what is the upper range of the ionic conductivity.               Claim 12 is rejected because it is unclear what is the upper range of the lithium salt concentration.                    Claim 13 is rejected because it is unclear how the claim further limits claim 1 from which the claim depends from because of the preamble.               Claim 13 is rejected because it is unclear what is the lower range of the external pressure.                    Claim 14 is rejected because it is unclear what is the upper range of the volumetric energy density.                   Claim 15 is rejected because it is unclear if the cathode material of the first and second electrochemical cell has to be the same or can be different.              Claim 15 is rejected because it is unclear if the separator material of the first and second electrochemical cell has to be the same or can be different.
             Claim 15 is rejected because it is unclear if the polymer electrolyte lamination layer comprising a crosslinked polymer having a molecular weight of 400,000-900,000 g/mol, a lithium salt, a plasticizer and an anode additive of the first electrochemical cell versus the polymer electrolyte lamination layer of the second electrochemical cell has to be the same or can be different.  In addition, the second polymer electrolyte lamination layer cited in claim 15 does not require all the components cited in the first polymer electrolyte lamination layer.
           
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
            Skotheim et al. (WO 01/39303) teaches an electrochemical cell comprising a positive electrode layer, an anode active layer comprising a 1st layer comprising lithium metal and the 2nd layer comprising a temporary protective material comprising a metal capable of forming an alloy with lithium metal.  Skotheim et al. teaches on page 3, that the anode comprises a substrate which is in contact with the surface of the 1st layer on the side opposite the 2nd layer and that the 2nd layer is in contact with the surface of the 1st layer and that the protective metal is selected from the group consisting of tin, magnesium, aluminum, etc.  Skotheim et al. teaches that the anode further comprises a third layer comprising a polymer where in the 3rd layer is in contact with the 2nd layer on the side opposite to the 1st layer and further comprising a fourth layer which is in contact with the 3rd layer on the side opposite to the 2nd layer comprising a cross-linked polymer.  Skotheim et al. teaches on page 6, that the electrochemical cell comprises an electrolyte selected from liquid electrolyte, solid polymer electrolytes and comprise polyolefin separators. 
         Hwang et al. (US 2005/0042515) teaches in claim 24, a lithium metal battery comprising a positive electrode comprising a positive active material; a negative electrode comprising a negative active material comprising lithium metal and has a protective layer comprising a multifunctional monomer having at least 2 double bonds for facilitating cross-linking, a plasticizer having an ether group and at least one alkali metal salt.  Hwang et al. teaches in claim 28 wherein the negative electrode further comprises an inorganic protective layer selected from inorganic single layer and an inorganic double layer and claims in claim 29 when the inorganic protective layer comprises materials such as LiPON, Li2CoO3, Li3N, Li3PO4 and Li3PO4. 
16.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727